DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1, lines 3-4, the recite “any other one of the of said plurality of network members” is vague and indefinite because it is unclear what constitutes for.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Ma [US 2011/0164878].
As claim 1, Ma discloses a communication system, comprising: a plurality of network members [Fig 7 discloses members, Ref 535, 575 and the 'directive link' for inter-communication as well as the light sources, Ref 540 for communication with the user devices], each one comprising at least one first communication interface adapted to communicatively couple to any other one of the of said plurality of network members and at least one user device via optical wireless communication (OWC) [Fig 7-8 discloses Ref 535 coupled with Ref 575 via optical wireless and Ref 537, user device via LED, Par. 0126 discloses optical wave link]; at least one gateway member [Fig 7, Ref 534, 535 coupled to the external network via the outdoor access point, Ref. 532, to access an external communications network], comprising at least one second communication interface adapted to communicatively couple to any one of said plurality of network members via optical wireless communication (OWC) [Par. 0126 discloses optical wave link], said at least one second communication interface is further adapted 
As claim 2, Ma discloses at least a portion of said plurality of network members and said at least one gateway member are adapted to form an optical wireless communication (OWC) backbone network of said communication system [Fig 7 discloses Ref 534 and 535 and 575 form a backbone network using optical wave and Fig 10]. 
	As claim 3, Ma discloses any one of said first communication interface, said second communication interface and said third communication interface is adapted to provide Visible Light Communication (VLC) and Infrared Light Communication [Par. 0140 and 0179].
	As claim 4, Ma discloses said first communication interface comprises: at least one uplink transceiver element, adapted to receive data from a user device and/or any other one of said plurality of network members and transmit the data to any other one of said plurality of network members and/or said at least one gateway member, and at 
As claim 5, Ma discloses said uplink transceiver element is adapted to utilize Infrared Light Communication [Par. 0179]. 
As claim 6, Ma discloses said downlink transceiver element is adapted to utilize Visible Light Communication (VLC) [Par. 0179]. 
As claim 7, Ma discloses any one of said plurality of network members further comprises a Li-Fi user access port operably coupled to said first communication interface and adapted to establish a Li-Fi communication channel with said at least one portable access member [Par. 0219]. 
	As claim 8, Ma discloses said Li-Fi user access port is at least one light source [Par. 0219]. 
 	As claim 9, Ma discloses said at least one light source comprises at least one LED [Par. 0219]. 
	As claim 11, Ma discloses said optical wireless communication (OWC) is adapted to provide optical communication via electromagnetic radiation (EMR) with a wavelength in any one of the visible light spectrum, the infrared light spectrum or ultraviolet light spectrum [Par. 0140 and 0179]. 
	As claim 12, Ma discloses at least a predetermined portion of said plurality of network members further comprises a fourth communication interface adapted to 
As claim 13, Ma discloses said Wireless Local Area network (WLAN) is adapted to provide wireless communication via electromagnetic radiation (EMR) with a wavelength in the radio frequency spectrum [Par. 0217].
Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Knapp [US 2012/0001567].
As claim 1, Ma discloses a communication system, comprising: a plurality of network members [Fig 1 discloses members, Ref 18, 18 and 19 which couples via bidirectional link such as [Wingdings font/0xE7]==[Wingdings font/0xE8]], each one comprising at least one first communication interface adapted to communicatively couple to any other one of the of said plurality of network members and at least one user device via optical wireless communication (OWC) [Fig 1 discloses Ref 17-18 coupled with Ref 20 via optical wireless Par. 0056, 0065 discloses optical wave link]; at least one gateway member [Fig 1, Ref 16 coupled to the external network Ref 12], comprising at least one second communication interface adapted to communicatively couple to any one of said plurality of network members via optical wireless communication (OWC) [Fig 1, Ref 16 discloses optical wave link between Ref 16 and 17 couple with each other using interfaces for establishing a link [Wingdings font/0xE7]==[Wingdings font/0xE8]] said at least one second communication interface is further adapted to communicatively couple to at least one external communication network [Fig 1, Ref 16 and 12 couple with each other using interfaces for establishing a link [Wingdings font/0xE7]==[Wingdings font/0xE8]]; wherein said communication system is adapted to form any one of a duplex ring 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a portable access device which couples to user device to relay data to network members as disclosed by Ma into the teaching of Knapp.  The motivation would have been to extend the range of network..
As claim 2, Knapp discloses at least a portion of said plurality of network members and said at least one gateway member are adapted to form an optical wireless communication (OWC) backbone network of said communication system [Fig 1 discloses Ref 16-19 coupling each other to form a backbone network using optical wave]. 
	As claim 3, Knapp discloses any one of said first communication interface, said second communication interface and said third communication interface is adapted to provide Visible Light Communication (VLC) and Infrared Light Communication [Par. 0039, Visible light and infra-red].

As claim 5, Knapp discloses said uplink transceiver element is adapted to utilize Infrared Light Communication [Par. 0039]. 
As claim 6, Knapp discloses said downlink transceiver element is adapted to utilize Visible Light Communication (VLC) [Par. 0039]. 
As claim 7, Knap discloses any one of said plurality of network members further comprises a Li-Fi user access port operably coupled to said first communication interface and adapted to establish a Li-Fi communication channel with said at least one portable access member [Par. 0039]. 
	As claim 8, Knapp discloses said Li-Fi user access port is at least one light source [Par. 0039]. 
 	As claim 9, Knapp discloses said at least one light source comprises at least one LED [Par. 0039]. 
As claim 10, Knapp discloses said at least one gateway member is adapted to control any one of said plurality of network members [Fig 1, Ref 16 controls Ref 17-19].

	As claim 12, Knapp discloses at least a predetermined portion of said plurality of network members further comprises a fourth communication interface adapted to communicatively couple to any other one of said predetermined portion of said plurality of network members via Wireless Local Area Network (WLAN) communication and/or Local Area Network (LAN) communication [Par. 0039 and Fig 1]. 
As claim 13, Knapp discloses said Wireless Local Area network (WLAN) is adapted to provide wireless communication via electromagnetic radiation (EMR) with a wavelength in the radio frequency spectrum [Par. 0039 and Fig 1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Knapp [US 2012/0001567].
As claim 10, Ma fails to disclose what Knapp discloses said at least one gateway member is adapted to control any one of said plurality of network members [Fig 1, Ref 16 controls Ref 17-19]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a gateway for controlling the network members as disclosed by Knapp into the teaching of Ma.  The motivation would have been to reduce the cost of the system and improve bandwidth of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yue [US 2016/0352422] discloses a method and system comprising members which couples with other members via RF and user devices using VLC interface and gateway wherein members and gateway to form a mesh network.
White [US 2016/0352422] discloses a lighting system with cellular network.
Wang [US 2015/0126200] discloses a method and system comprising members which couples with other members via RF and user devices using VLC interface and gateway wherein members and gateway to form a mesh network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414